United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT


                                 ___________

                                 No. 96-1750
                                 ___________

Starlet L. Pegump,                      *
                                        *
           Appellant,                   *
                                        *    Appeal from the United States
     v.                                 *    District Court for the Southern
                                        *    District of Iowa.
Rockwell International                  *
Corporation; International              *
Brotherhood of Electrical               *
Workers, Local Union 1634,              *
                                        *
           Appellees.                   *

                                 ___________

                     Submitted: January 15, 1997

                          Filed: March 21, 1997
                               ___________

Before BEAM, ROSS, and LOKEN, Circuit Judges.
                           ___________


BEAM, Circuit Judge.


     Starlet Pegump appeals the district court’s1 grant of summary
judgment     for   defendants     Rockwell       International     Corporation
(Rockwell) and the International Brotherhood of Electrical Workers
Union Local 1634 (Union) in her action for breach of the collective
bargaining    agreement    and    for       breach   of   the   duty   of   fair
representation.     We affirm.


    1
     The Honorable Ross A. Walters, United States Magistrate Judge
for the Southern District of Iowa, acting upon consent of the
parties. See 28 U.S.C. § 636(c).
-2-
I.   BACKGROUND


     Pegump worked for Rockwell as an assembler until she was
suspended and fired for allegedly threatening to shoot two fellow
employees.    Two of Pegump’s coworkers reported that they overheard
her threaten to bring a gun to work and shoot two plant managers.
Pegump denied ever making the statement but said that if she had
made the statement, she would have only been joking.


     Following     an   investigation,      Rockwell’s    security   director
determined that Pegump had probably made the statement, whether or
not in jest.       Concerned that she posed a risk to plant safety,
Rockwell suspended Pegump from work on August 25, 1994, pending
further investigation.


     During       the   course   of     this    investigation,       Pegump’s
              2
psychiatrist wrote a letter on her behalf, stating that Pegump had
never posed a risk to herself or to others.              In response to this
letter, and in an effort to confirm the psychiatrist’s conclusion,
Rockwell requested a medical release from Pegump to discuss the
situation with her psychiatrist, or, in the alternative, for Pegump
to meet with a Rockwell-provided psychiatrist to discuss her mental
condition. Pegump refused to give such a release, arguing that her
medical records had nothing to do with her suspension.               She was
fired on February 7, 1995.


     Immediately following Pegump’s suspension, the Union filed a
grievance with Rockwell on Pegump’s behalf.          After Pegump refused
Rockwell’s medical release request, the Union president encouraged


     2
      Pegump had seen a psychiatrist, complaining that she was
often tired.   The psychiatrist, Dr. Castillo, prescribed anti-
depressant medication for Pegump at that time.

                                      -3-
Pegump to cooperate with the investigation and informed her that
her lack of cooperation was preventing the Union from proceeding




                               -4-
with her grievance.    In response to this letter, Pegump reiterated
her   belief   that   her   medical   records   were   irrelevant   to   her
suspension and continued to refuse to issue the release.


      Pegump brought this action in state court against Rockwell for
breach of the collective bargaining agreement and against the Union
for breach of its duty of fair representation.            The action was
later removed to federal court.       Both Rockwell and the Union filed
motions for summary judgment which the district court granted.           The
district court found that Rockwell could properly suspend and
terminate Pegump under the available facts and that the Union had
provided reasonable assistance to Pegump.        On appeal, Pegump argues
that summary judgment was not proper because genuine issues of
material fact exist.


II.   DISCUSSION


      Summary judgment is proper only when no genuine issue of
material fact is present and judgment should be awarded to the
movant as a matter of law.      Yowell v. Combs, 89 F.3d 542, 544 (8th
Cir. 1996).    A fact is material if it might affect the outcome of
the suit under governing law.     Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986).       We review the entry of summary judgment de
novo, giving the nonmoving party the benefit of every reasonable
inference drawn from the evidence.          Yowell, 89 F.3d at 544.


      Pegump brought this action under section 301 of the Labor
Management Relations Act, 29 U.S.C. § 185.         That statute allows a
labor organization representing an employee to bring a breach of
contract suit against an employer for a labor violation.            For an
employee to bring such a suit on her own behalf, prior to the
exhaustion of internal grievance procedures, however, she must


                                      -5-
allege both that the employer committed a labor violation, and that
the union has violated its duty of fair representation.   Vaca v.




                               -6-
Sipes, 386 U.S. 171, 186       (1967).      The district court found that
Pegump failed to prove either allegation.          We agree.


     We first address Pegump’s allegations that the Union breached
its duty of fair representation.            Pegump claims that the Union
arbitrarily     refused   to   process      her   grievance,    or    in   the
alternative, processed it in a perfunctory manner.               A union is
granted broad latitude in its dealings with its members and its
performance is viewed in a highly deferential light.                 Air Line
Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 78 (1991).              A breach
of the duty of fair representation occurs only when a union’s
conduct is “arbitrary, discriminatory, or in bad faith.”             Vaca, 386
U.S. at 190.    Applying those standards, we find that the Union did
not breach its duty of fair representation.


     It   is    undisputed     that    immediately    following      Pegump’s
suspension, the Union filed a grievance with Rockwell.               Although
the Union later ceased its efforts to process the grievance, it did
so only after Pegump refused to cooperate in the investigation of
her conduct.    Additionally, the Union president participated in the
investigation of the situation.       He spoke with all persons who had
direct knowledge of the alleged threats:          Pegump, the coworker to
whom she made the statement, and the two coworkers that overheard
and reported the statement.      The president also discussed Pegump’s
situation with the international union representative, Rockwell’s
Human Resource Department, security personnel at other facilities,
and Pegump’s attorney.


     Although    the   Union   president     concurred   with   Rockwell   in
requesting Pegump’s medical information, that position was not
unreasonable.     Because of the evidence surrounding the statement
and Pegump’s recent treatment for depression, the Union can hardly


                                      -7-
be faulted for such cooperation.   Although Pegump may believe the
Union was a less than zealous advocate, under the facts of this




                               -8-
case,   the   Union    simply   did       not   breach    its   duty    of    fair
representation to her.


     Pegump’s section 301 claim fails for the additional reason
that Rockwell’s actions did not violate the collective bargaining
agreement (CBA).       The CBA allowed for the termination of Union
employees for just cause.           A violation of Rockwell’s employee
handbook   policy     prohibiting     disruptive    or    offensive     behavior
constitutes   such     cause.       The    right   to    discharge     for   cause
necessarily implies the right to reasonably investigate whether
such cause exists.       Under the facts of this case, no jury could
find that Rockwell’s request for a medical release, to rule out any
danger posed by Pegump’s mental condition, was beyond the scope of
a reasonable investigation of the situation or its potential for
harm.   Therefore, as a matter of law, Rockwell’s actions did not
violate the CBA.       We have considered the remainder of Pegump’s
arguments and find them to be without merit.


III. CONCLUSION


     Finding no error in the district court’s grant of summary
judgment in favor of Rockwell and the Union, we affirm.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -9-